DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 3 January 2022 is acknowledged. Claims 10-16 and 18 are directed to Species II and have been examined on the merits. Claim 1 recites “an actuator contained within the latch module and operable based upon the received control commands to adjust the length of the module hood latch release cable” and so is directed exclusively to non-elected Species I, as the actuator of Species II does not adjust the length of the module hood latch release cable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 10 recites the limitation "the wireless lock module".  There is insufficient antecedent basis for this limitation in the claim.

Claims 11-15 rejected for their dependence on claim 10

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10-11, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US-4702094-A) in view of Tieman (US-20150191943-A1).

With regards to claim 10, Peterson discloses a system (Figure 1) for utilizing a control device (12 Figure 1) to control the ability to release (Abstract) a hood (15 Figure 2) of a vehicle (Figure 2) having a hood latch (28 Figure 1) and a factory hood latch release cable (22 Figure 1), the system comprising: 
a latch module (16 Figure 1) that communicates with the control device to receive control commands from the control device (Col 5 Para 4); 
a module hood latch release cable (18 Figure 1) extending from the wireless lock module (interpreted as intended to refer to the latch module) to the hood latch; and 
a movement connector (48 Figure 3) positioned within the latch module and operable based upon the received control commands to selectively transfer movement of the factory hood latch release cable to the module hood latch release cable to move the hood latch between latched and unlatched conditions (Col 5 Para 2).
Peterson does not disclose that the control device and latch module communicate wirelessly via transceivers.
However, Tieman discloses a related latch control system in which a control device (22 Figure 1), such as a smartphone (Para 0023), having a transceiver (24 Para 0023) communicates wirelessly with a lock module (10 Figure 1) having a transceiver (14 Figure 1) and a controller (12 Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wireless communication features of Tieman to the control device and latch module of Peterson. One would have been motivated to make these additions in order to gain wireless remote control of the latch module.


With regards to claim 11, Peterson in view of Tieman teaches the system of claim 10, wherein the wireless latch module (16 Figure 1 – Peterson) includes a controller (12 Figure 1 – Tieman) positioned to receive the control commands from the control module transceiver (24 Para 0023 – Tieman), 
wherein the controller operates to allow the transfers movement from the factory hood latch release cable to the module hood latch release cable only when the controller receives an enable command from the control device (12 Figure 1 – Peterson)(Col 5 Para 2 – Peterson).

With regards to claim 14, Peterson in view of Tieman teaches the system of claim 10, wherein the control device (12 Figure 1 – Peterson) is a smartphone (Para 0023 – Tieman).

With regards to claim 15, Peterson in view of Tieman teaches the system of claim 10, further comprising an emergency release cable (20 Figure 1 – Peterson) extending into the wireless latch module (16 Figure 1 – Peterson) and coupled (via movement connector 48, Figure 3 – Peterson) to the module hood latch release cable (18 Figure 1 – Peterson).

With regards to claim 16, Peterson discloses a method (Col 5 Para 2) of utilizing a control device (12 Figure 1) to selectively enable and disable a hood latch (28 Figure 1) of a (Figure 2) having a factory hood latch release cable (22 Figure 1), the system comprising: 
positioning a latch module (16 Figure 1) within the vehicle; 
receiving enable and disable signal at the latch module from the control device (Col 5 Para 4); 
allowing the transfer of movement from the factory hood latch release cable to a module hood latch release cable (18 Figure 1) only upon receiving the enable signal (Col 5 Para 2).
Peterson does not disclose that the control device and latch module communicate wirelessly via transceivers.
However, Tieman discloses a related latch control system in which a control device (22 Figure 1), such as a smartphone (Para 0023), having a transceiver (24 Para 0023) communicates wirelessly with a lock module (10 Figure 1) having a transceiver (14 Figure 1) and a controller (12 Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wireless communication features of Tieman to the control device and latch module of Peterson. One would have been motivated to make these additions in order to gain wireless remote control of the latch module.
Thus, Peterson in view of Tieman teaches a wireless latch module including a transceiver and a controller, the latch module receiving enable and disable signal at the controller from the control device.

(Col 5 Para 2 – Peterson).

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Tieman in further view of Erices (US-6932393-B2).

With regards to claim 12, Peterson in view of Tieman teaches the system of claim 11.
Peterson in view of Tieman does not disclose that the movement connector includes a pulley.
However, Erices discloses a similar latch control module for selectively coupling (Col 4 Para 10) a first (3 Figure 1a) and second (8 Figure 1a) element (Figures 6 and 7 show that the movement connector can also connect Bowden cables 2’ and 8’ when applied to a separately packaged latch control module) via a movement connector (1 Figure 1a) including a pulley (16 Figure 1a) mounted to a movable pulley block (11 Figure 1a) and a pulley jamb block (5 Figure 1a). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the movement connector of Peterson with the movement connector of Erices. One would have been motivated to make this replacement in order to prevent damage to the factory latch cable by allowing an idle stroke (Col 4 Para 10) when the movement connector is in the decoupled state. 

(13 Figure 1a – Erices) operable by the controller to move the pulley jamb block (5 Figure 1a – Erices) between an enabled position and a disabled position (Col 5 Para 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-9938760-B2: A related latch module.
US-6715806-B2: A related latch module.
US-11007972-B2: A related latch module.
US-9284757-B2: A related latch module.
US-8573657-B2: A related latch module.
EP-0757147-A2: A related latch module.
WO-9710976-A1: A related latch module.
GB-1150921-A: A related latch module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675